        Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 1 of 23



Matthew J. Carmody
Regina M. Blewitt
Lawrence J. Moran, Jr.
JOYCE, CARMODY & MORAN, P.C.
9 N. Main Street, Suite 4
Pittston, PA 18640
Ph: (570) 602-3560                                   Attorneys for Defendant
Fax: (570) 602-3561                                  Luzerne County Board of Elections


            IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,
                               Civil Action No. 2:20-cv-966-NR
              Plaintiffs,
   v.

 KATHY BOOCKVAR, et al.,
                                       JUDGE J. NICHOLAS RANJAN
                   Defendants.



       DEFENDANT LUZERNE COUNTY BOARD OF ELECTIONS’
            APPENDIX OF EXHIBITS IN SUPPORT OF ITS
               MOTION FOR SUMMARY JUDGMENT
      Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 2 of 23




                            TABLE OF CONTENTS

Exhibit 1 – Deposition of David Parsnik


                                  Respectfully submitted:

                                  s/ Regina M. Blewitt
                                  Lawrence J. Moran, Jr. (PA ID No. 316253)
                                  Regina M. Blewitt (PA ID No. 205644)
                                  Matthew J. Carmody (PA ID No. 206781)
                                  JOYCE, CARMODY & MORAN, P.C.
                                  9 N. Main Street, Suite 4
                                  Pittston, PA 18640
                                  Phone: 570-602-3560
                                  Fax: 570-602-3561
                                  E-mail: rmb@joycecarmody.com

                                        Attorneys for Defendant
                                        Luzerne County Board of Elections
DATED:    October 3, 2020




                                    1
        Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 3 of 23



Matthew J. Carmody
Regina M. Blewitt
Lawrence J. Moran, Jr.
JOYCE, CARMODY & MORAN, P.C.
9 N. Main Street, Suite 4
Pittston, PA 18640
Ph: (570) 602-3560                                       Attorneys for Defendant
Fax: (570) 602-3561                                      Luzerne County Board of Elections


            IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,
                               Civil Action No. 2:20-cv-966-NR
              Plaintiffs,
   v.

 KATHY BOOCKVAR, et al.,
                                          JUDGE J. NICHOLAS RANJAN
                   Defendants.

                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this date a true and correct copy of

the foregoing Appendix of Exhibit(s) in Support of its Motion for Summary

Judgment was filed electronically and served via the Court’s CM/ECF system,

pursuant to the Federal Rules of Civil Procedure.


                                            s/ Regina M. Blewitt
                                            Regina M. Blewitt
DATED:       October 3, 2020
Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 4 of 23




   EXHIBIT 1
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 5 of 23

                    NETWORK DEPOSITION SERVICES
                    Transcript of David Parsnik 30 (b) (6)
                                                                      Page 1


 1            IN THE UNITED STATES DISTRICT COURT
 2            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 3                              - - -
 4      DONALD J. TRUMP FOR          )
        PRESIDENT, INC., et al.,      )
 5                                   )
                      Plaintiffs,     )
 6                                   )
                vs.                   )No.
 7                                   )2:20-cv-966-RN
        KATHY BOOCKVAR, et al.,       )
 8                                   )
                      Defendants.     )
 9
                                    - - -
10
          Videotape Video Conference 30(b)(6) Deposition of
11             LUZERNE COUNTY BOARD OF ELECTIONS
               DAVID PARSNIK, Designated Deponent
12
                      Monday, September 28, 2020
13
                                    - - -
14
              The videotape video conference deposition of
15      DAVID PARSNIK, called as a witness by the plaintiffs,
        pursuant to notice and the Federal Rules of Civil
16      Procedure pertaining to the taking of depositions,
        taken before me, the undersigned, Lance E. Hannaford,
17      Notary Public in and for the Commonwealth of
        Pennsylvania, at 2568 Aldon Drive, Sewickley,
18      Pennsylvania 15143, commencing at 11:03 o'clock a.m.,
        the day and date above set forth.
19
                                - - -
20
                    NETWORK DEPOSITION SERVICES
21                     SUITE 1101, GULF TOWER
                      PITTSBURGH, PENNSYLVANIA
22                          866-565-1929
23                              - - -
24
25




                 Johnstown - Erie - Pittsburgh - Greensburg
                               866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 6 of 23

                                   NETWORK DEPOSITION SERVICES
                                   Transcript of David Parsnik 30 (b) (6)
                                                                                                   2 (Pages 2 to 5)
                                                          Page 2                                                           Page 4
 1    APPEARANCES VIA VIDEO CONFERENCE:                             1   APPEARANCES VIA VIDEO CONFERENCE CONTINUED:
 2      On behalf of the Plaintiffs:                                2     On behalf of Intervenor-Defendants NAACP
 3        Porter Wright:                                                  Pennsylvania State Conference, Common Cause of
          Carolyn McGee, Esquire                                    3     Pennsylvania, the League of Women Voters,
 4        Six PPG Place, Third Floor                                      Patricia M. DeMarco, Danielle Graham Robinson,
          Pittsburgh, Pennsylvania 15222                            4     and Kathleen Wise:
 5        cmcgee@porterwright.com                                   5       WilmerHale:
 6                                                                          Samantha Picans, Esquire
 7                                                                  6       1225 Seventeenth Street, Suite 2600
 8      On behalf of Bucks, Chester, Montgomery, and                        Denver, Colorado 80202
        Philadelphia County Boards of Elections:                    7       sam.picans@wilmerhale.com
 9                                                                  8
          Hangley Aronchick Segal Pudlin & Schiller:                9
10        Michele Hangley, Esquire                                 10     On behalf of Intervenors Pennsylvania Democratic
          Robert Wiygul, Esquire                                          Party, Nilofer Nina Ahmad, Danilo Burgos, Austin
11        One Logan Square, 27th Floor                             11     Davis, Dwight Evans, Isabella Fitzgerald, Edward
          Philadelphia, Pennsylvania 19103                                Gainey, Manuel M. Guzman, Jr., Jordan A. Harris,
12        mhangley@hangley.com                                     12     Arthur Haywood, Malcolm Kenyatta, Patty H. Kim,
13                                                                        Stephen Kinsey, Peter Schweyer, Sharif Street,
14                                                                 13     and Anthony H. Williams:
15                                                                 14       Greenberg Traurig:
        On behalf of Luzerne County Board of Elections:                     George Farrell, Esquire
16                                                                 15       1717 Arch Street, Suite 400
          Joyce, Carmody & Moran:                                           Philadelphia, Pennsylvania 19103
17        Larry Moran, Esquire                                     16       farrellg@gtlaw.com
          Regina M. Blewitt, Esquire                               17
18        9 N. Main Street, Suite 4                                18
          Pittston, Pennsylvania 18640                             19     On behalf of Intervenors Michael Crossey, Dwayne
19        ljm@joycecarmody.com                                            Thomas, Irvin Weinreich, Brenda Weinreich, and
          rmb@joycecarmody.com                                     20     the Pennsylvania Alliance for Retired Americans:
20                                                                 21       Perkins Coie:
                 ___                                                        Jacob Shelly, Esquire
21                                                                 22       700 13th Street, N.W., Suite 800
22                                                                          Washington, D.C. 20005
23                                                                 23       jshelly@perkinscoie.com
24                                                                 24              ___
25                                                                 25


                                                          Page 3                                                           Page 5
 1    APPEARANCES VIA VIDEO CONFERENCE CONTINUED:                   1   APPEARANCES VIA VIDEO CONFERENCE CONTINUED:
 2      On behalf of Secretary of State Boockvar:                   2     On behalf of Intervenors Citizens for
 3        Pennsylvania Office of Attorney General:                        Pennsylvania's Future and the Sierra Club:
          Nicole Boland, Esquire                                    3
 4        Deputy Attorney General                                          Quinn Emanuel:
          Civil Litigation Section                                  4      John Chun, Esquire
 5        Strawberry Square, 15th Floor                                    Jonathan Oblak, Esquire
          Harrisburg, Pennsylvania 17120                            5      51 Madison Avenue, 22nd Floor
 6        nboland@attorneygeneral.gov                                      New York, New York 10010
 7                                                                  6      johnchun@quinnemanuel.com
 8      On behalf of Kathy Boockvar:                                       jonoblak@quinnemanuel.com
 9       Kirkland & Ellis:                                          7
         Kristen Bokhan, Esquire                                    8
10       1301 Pennsylvania Avenue, N.W.                             9     On behalf of Allegheny County Board of
         Washington, D.C. 20004                                           Elections:
11       kristen.bokhan@kirkland.com                               10
12                                                                         Opsitnick & Associates:
13                                                                 11      Allan Opsitnick, Esquire
14      On behalf of Secretary of State Boockvar:                          564 Forbes Avenue, Suite 1301
15       Myers Brier & Kelly:                                      12      Pittsburgh, Pennsylvania 15219
         Daniel T. Brier, Esquire                                          aopsitnick@opsitnickslaw.com
16       John Dempsey, Esquire                                     13
         Suite 200, 425 Spruce Street                              14
17       Scranton, Pennsylvania 18503                              15     On behalf of the Election Boards of Armstrong,
         dbrier@mbklaw.com                                                Bedford, Blair, Centre, Columbia, Dauphin,
18       jdempsey@mbklaw.com                                       16     Fayette, Huntingdon, Indiana, Lackawanna,
19                                                                        Lawrence, Lebanon, Montour, Northumberland,
20      On behalf of Washington County Board of                    17     Venango, and York Counties:
        Elections:                                                 18      Babst Calland:
21                                                                         Sean R. Keegan, Esquire
         Swartz Campbell:                                          19      Two Gateway Center
22       Ryan Joyce, Esquire                                               Pittsburgh, Pennsylvania 15222
         436 7th Avenue, Floors 7 and 8                            20      skeegan@babstcalland.com
23       Pittsburgh, Pennsylvania 15219                            21
         rjoyce@swartzcampbell.com                                 22
24                                                                 23             ___
                 ___                                               24
25                                                                 25




                            Johnstown - Erie - Pittsburgh - Greensburg
                                          866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 7 of 23

                              NETWORK DEPOSITION SERVICES
                              Transcript of David Parsnik 30 (b) (6)
                                                                                      3 (Pages 6 to 9)
                                                Page 6                                                     Page 8
 1    APPEARANCES VIA VIDEO CONFERENCE CONTINUED:           1          VIDEOGRAPHER: We are now on the record.
 2      On behalf of Delaware County Board of Elections:    2          Good morning.
 3        Ballard Spahr:                                    3          The date today is September 28th, 2020.
          Elizabeth Wingfield, Esquire                      4          And the time is, approximately, 11:03 a.m.
 4        1735 Market Street, 51st Floor 19103              5          This is the videotape deposition of David
          Philadelphia, Pennsylvania
                                                            6     Parsnik taken in the matter of Donald J. Trump
 5        wingfielde@ballardspahr.com
                                                            7     for President, Incorporated, et al. versus Kathy
 6
 7
                                                            8     Boockvar, et al., filed in the United States
 8    ALSO PRESENT:                                         9     District Court for the Western District of
 9     Raymond Urbash, Videographer                        10     Pennsylvania.
10               ---                                       11          Civil action No. 2:20-CV-966-RN.
11                                                         12          My name is Raymond Urbash. I will be the
12                                                         13     videographer.
13                                                         14          Our court reporter today is Lance
14                                                         15     Hannaford.
15                                                         16          The appearances will appear on the
16                                                         17     stenographic record.
17
                                                           18          So if our court reporter will swear in the
18
                                                           19     witness, we can proceed.
19
                                                           20                 ___
20
                                                           21
21
22                                                         22
23                                                         23
24                                                         24
25                                                         25


                                                Page 7                                                     Page 9
 1               I-N-D-E-X                                  1               DAVID PARSNIK
 2     EXAMINATION BY:                           PAGE:      2   Called as a witness by the plaintiffs, having been
 3     Ms. McGee                        9, 69               3   first duly sworn, as hereinafter certified, was
 4     Mr. Moran                        58                  4   deposed and said as follows:
 5     Mr. Oblak                        58
 6                                                          5                EXAMINATION
 7     EXHIBIT:                         MARKED:             6   BY MS. McGEE:
 8     Exhibit 1 - Notice of Deposition       11            7       Q Good morning, Mr. Parsnik.
       Exhibit 2 - 5-1-20 letter          20                8           My name is Carolyn McGee. I am in my
 9     Exhibit 3 - 8-19-20 guidance          34             9   office in Pittsburgh. I'm with the law firm of Porter
       Exhibit 4 - 9-11-20 guidance          35            10   Wright.
10     Exhibit 5 - 9-28-20 guidance          45
                                                           11           I'm one of the lawyers who represent the
       Exhibit 6 - 9-24-20 statement         52
11                                                         12   plaintiffs in the case we are here for today. And we
                     ___                                   13   are here today to take the rule 30(b)(6) deposition of
12                                                         14   the Luzerne County board of elections.
13                                                         15           Aside from yourself, Mr. Parsnik, and
14                                                         16   Mr. Moran, is there anybody else in the room with you
15
                                                           17   today?
16
17                                                         18           MS. BLEWITT: Yes. Regina Blewitt of Joyce
18                                                         19      Carmody Moran.
19                                                         20       Q Thank you.
20                                                         21           Is there anybody else, or is that it?
21                                                         22           MS. BLEWITT: That's it.
22
                                                           23       Q Mr. Parsnik, please state your full name
23
24                                                         24   for the record?
25                                                         25       A David Richard Parsnik.



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 8 of 23

                              NETWORK DEPOSITION SERVICES
                              Transcript of David Parsnik 30 (b) (6)
                                                                                      4 (Pages 10 to 13)
                                               Page 10                                                       Page 12
 1         Q And how are you currently employed, sir?           1           MR. MORAN: Okay.
 2         A I am employed by Luzerne County as director        2           VIDEOGRAPHER: I can give everyone access
 3     of administrative services.                              3      to exhibits shared in a shared folder, like we
 4         Q How long have you held the position of             4      did for the last depositions, if that is what
 5     director of administrative services?                     5      everyone wants.
 6         A Since 2014.                                        6           MR. MORAN: That is what I would like,
 7         Q How did you come to hold that position?            7      please.
 8         A I was originally hired in the county as            8           VIDEOGRAPHER: I will need about 30
 9     director of security. I then received a position of      9      seconds, once the exhibit is put down, to put
10     director of 911. And I applied for the open position    10      everything into that folder that we are going to
11     in 2014 for director of administrative services. And    11      use and give you guys.
12     I was hired into that position.                         12           If you look in the chat, a link has been
13         Q And as director of administrative services,       13      shared. Exhibit 1 has been uploaded into that
14     what are your job duties? What are you responsible      14      folder.
15     for?                                                    15           MR. MORAN: Has that been emailed to us?
16         A So I have the daily operational and fiscal        16           VIDEOGRAPHER: I put a link to the folder
17     responsibilities for eight departments. It involves     17      in the chat. If you just click on that link, it
18     about 40 employees. And about 30 million dollars in     18      will take you right to the folder.
19     budget.                                                 19           MS. McGEE: Ray, you are not sharing my
20         Q And what are the eight departments you            20      shared folder, are you?
21     oversee?                                                21           VIDEOGRAPHER: No. I made a separate
22         A I oversee elections, HR, IT, purchasing,          22      folder. I am moving in the exhibits that you
23     licensing, mapping, development, and convention and     23      call up.
24     visitor center.                                         24           (Discussion off the record.)
25             Is that eight or nine?                          25       Q Mr. Parsnik, have you seen -- and Ray, if


                                               Page 11                                                       Page 13
 1         Q Is there anybody above you in the chain of         1   you could scroll through a little bit.
 2     command, if you will, as it pertains to elections? Or    2           Have you seen this document before that we
 3     is it fair to say that you are the top election          3   marked Exhibit 1? This is the notice of deposition
 4     official for Luzerne County?                             4   directed to Luzerne County board of elections pursuant
 5         A So I report to the county manager. I am            5   to rule 30(b)(6).
 6     not the top election official in Luzerne County.         6       A Yes.
 7         Q Who would that person be?                          7           I also believe this has been amended.
 8         A I would have to say --                             8       Q Yes. There have been certain narrowing
 9             MR. MORAN: Object to the form. Go ahead.         9   and/or withdrawing of topics. But my question to you
10         A Since we are a home rule charter, I report        10   is have you seen and reviewed this notice before
11     to the county manager. That is who I report to. So I    11   today?
12     would take direction from the county manager.           12       A Yes.
13         Q Have you been designated today to testify         13       Q As director of administrative services,
14     as your county's representative for the purposes of     14   which includes the election department for your
15     the rule 30(b)(6) notice?                               15   county, are you in charge of all of the activities
16         A Yes.                                              16   surrounding your county's administration of elections?
17         Q Ray, if you would pull up what I had put in       17       A I have an elections director that performs
18     my shared folder as C1. We will mark this as Exhibit    18   that task for me.
19     1.                                                      19       Q Who is your election director?
20             (Thereupon, Exhibit No. 1 was marked for        20       A Shelly Watchilla.
21        identification.)                                     21       Q How do you spell her last name?
22         Q If you would just --                              22       A W-A-T-C-H-I-L-L-A.
23             MR. MORAN: Carolyn, have you circulated         23       Q Are you her supervisor?
24        that folder? Do we have access to it?                24       A I am.
25             MS. McGEE: No. It is my shared folder.          25       Q Okay.



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 9 of 23

                               NETWORK DEPOSITION SERVICES
                               Transcript of David Parsnik 30 (b) (6)
                                                                                       5 (Pages 14 to 17)
                                                Page 14                                                       Page 16
 1             As part of your responsibilities, are you         1   election?
 2     required to know how elections are to be conducted        2      A It depends on the size of the polling
 3     within your county?                                       3   location.
 4         A Yes.                                                4      Q Are you able to give me a general number, a
 5         Q So is it fair to say, when legislation is           5   top number of poll workers your county is going to
 6     passed concerning Pennsylvania's election code, do you    6   need?
 7     make yourself familiar with that legislation?             7      A We will probably have close to 1,000.
 8             MR. MORAN: Object to the form. Go ahead.          8      Q Now, you say you will probably have close
 9         Q You can answer the question, Mr. Parsnik.           9   to 1,000. Is that a sufficient number? I guess my
10         A I do make myself familiar as much as I can         10   question will be for prior general elections has that
11     to the legislation, yes.                                 11   number been more than that?
12         Q Would you agree with me your county board          12      A No. That is a sufficient number to conduct
13     of elections is charged with jurisdiction over the       13   an election.
14     conduct of the primary and general elections conducted   14      Q Have you secured 1,000 poll workers, have
15     in your county?                                          15   you signed up that many poll workers so far?
16         A Yes.                                               16      A Not at this point.
17         Q Would you also agree with me in conducting         17      Q How many have you signed up at this point?
18     the elections in your county, you are required to        18      A I am not sure of that.
19     follow the election code?                                19      Q You don't know that number sitting here
20         A Yes.                                               20   today?
21         Q In that vein, is it true the Department of         21      A I do not.
22     State often times issues guidances or instructions to    22      Q Do you know who would know that number?
23     counties, including your county, with regard to the      23      A We can get that from my elections director.
24     administration of elections?                             24      Q Do you expect to fulfill the total number
25             MR. MORAN: Object to the form.                   25   of 1,000 poll workers?


                                                Page 15                                                       Page 17
 1        A     They issue guidelines. Yes.                      1       A I expect to fulfill the amount of poll
 2            MS. McGEE: Ray, you can take down that             2   workers needed to complete the election. Yes.
 3        exhibit.                                               3       Q You expect to fulfill 1,000 poll workers,
 4         Q Mr. Parsnik, how many voting precincts or           4   correct?
 5     district election boards are in your county?              5           MR. MORAN: Object to the form. He doesn't
 6         A There are 144 precincts.                            6      know if they are going to need 1,000. That has
 7         Q As of the primary election on June 2nd,             7      been the uppermost needed in past elections.
 8     2020, I believe that you had 211,276 registered voters    8      They are going to do their best --
 9     in your county.                                           9           MS. McGEE: Your objection is noted. He
10            Does that sound correct?                          10      answered they need 1,000 poll workers for this
11         A Yes. Pretty much.                                  11      election.
12         Q Sitting here today, do you know if that            12           My question is does he expect to have 1,000
13     number has changed at all since the primary election?    13      workers?
14         A Yes. I believe it went to 214,000.                 14           MR. MORAN: He estimated that number.
15         Q How many polling locations for in-person           15           MS. McGEE: I'm sorry. You spoke over me.
16     voting do you plan to have open in your county for the   16      So I didn't hear that.
17     general election?                                        17           MR. MORAN: He estimated 1,000.
18            MR. MORAN: Object to the form.                    18           MS. McGEE: He didn't say he estimated. I
19         A Want to repeat the question again?                 19      would please ask that you stop coaching the
20         Q How many polling locations for in-person           20      witness by this. He said they need 1,000
21     voting does Luzerne County plan to have open for the     21      workers.
22     general election?                                        22           My question is do they expect to have 1,000
23         A We will have about 186 of them.                    23      workers signed up by November 3rd.
24         Q And for those polling locations, how many          24       A I do not need 1,000. I have had upwards of
25     poll workers will your county require for the general    25   1,000 people during elections to work as poll workers.



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
 Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 10 of 23

                             NETWORK DEPOSITION SERVICES
                             Transcript of David Parsnik 30 (b) (6)
                                                                                     6 (Pages 18 to 21)
                                              Page 18                                                       Page 20
 1   We get as many poll workers as we can to conduct the      1   county?
 2   election. We don't specify a complete number.             2           MR. MORAN: Object to the form. Relevance.
 3      Q So is it fair to say your county may not             3       A So the county manager sent a correspondence
 4   have 1,000 workers by November 3rd?                       4   out pertaining to that in the primary election.
 5      A If 1,000 workers are not required or                 5           MS. McGEE: Ray, would you pull up what I
 6   needed, yes.                                              6      have in the shared folder as C2, please? This
 7      Q When does your county intend to start                7      will be Exhibit 2.
 8   sending out mail-in or absentee ballots, or have they     8           (Thereupon, Exhibit No. 2 was marked for
 9   already started sending out those ballots?                9      identification.)
10      A We intend to start sending out those                10       Q Mr. Parsnik, is this the correspondence
11   ballots October 5th is our goal right now.               11   that you -- take a moment, first, to take a look at
12      Q So you have not started sending them out            12   this document.
13   yet.                                                     13           Ray, if you could scroll to the second and
14           Correct?                                         14   third pages.
15      A That's correct.                                     15           Is this the correspondence that you just
16      Q Okay.                                               16   referenced as your county manager having sent out for
17           When you mail out your absentee and mail-in      17   the primary election?
18   ballots are you providing any instructions with those    18           MR. MORAN: Object to the form.
19   ballots on how to return them?                           19       A So the letter from the county manager is
20           MR. MORAN: Object to the form.                   20   the correspondence that went out.
21      Q You can answer the question.                        21       Q Like the primary, for the general election,
22      A So the instructions provided on the mail-in         22   did your county manager or anyone else in your
23   ballots and the absentee ballots are provided to the     23   county -- did the county send out applications to
24   voter as in how to complete the ballot and how to send   24   every registered voter?
25   the ballot back.                                         25       A We did not.


                                              Page 19                                                       Page 21
 1       Q And how are you instructing them to send            1       Q Sitting here today, do you know how many
 2   the ballot back?                                          2   applications the county has received for absentee and
 3       A There is a communication on three envelopes         3   mail-in voting for the November 3rd election?
 4   that are contained. You have the outer envelope.          4       A I do not.
 5   Then you have the envelope with the declaration. Then     5       Q Do you know who would know that
 6   you have the secrecy envelope.                            6   information?
 7           And they are instructed to place the              7       A That would be my elections director.
 8   ballots into the secrecy envelope. And then place the     8       Q So given that, is it fair to say you don't
 9   completed secrecy envelope into the ballot, fill out      9   know how many applications have been processed or
10   the declaration, and return it to us.                    10   approved?
11       Q And what specific method of return are you         11       A I can only tell you what I previously
12   instructing them on how to get their ballot back to      12   testified to in the primary, there were 54,000 that we
13   the county board of election?                            13   had.
14           MR. MORAN: Object to form.                       14       Q So my question is for the general election
15       Q Are you telling them where they can drop it        15   in November, do you know how many applications have
16   off?                                                     16   been processed and/or approved?
17       A So they can put it in the mail, or they can        17       A I do not at this point.
18   drop it off at the election bureau.                      18           MS. McGEE: Ray, if you could go to page 2
19       Q How many applications has your county              19      of Exhibit 2.
20   received for absentee and mail-in ballots for the        20       Q Mr. Parsnik, on this page, there are three,
21   general election?                                        21   quote, "dropoff locations" listed that I believe your
22       A I am not sure of the total amount. I know          22   county utilized for the primary election.
23   at the primary amount we had about 54,000 on record.     23           My question to you is taking a look at
24       Q For the primary election isn't it true you         24   these three locations, the Hazleton post office, the
25   sent an application to every registered voter in your    25   Wilkes-Barre post office, and Penn Place, a drop box



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 11 of 23

                            NETWORK DEPOSITION SERVICES
                            Transcript of David Parsnik 30 (b) (6)
                                                                                     7 (Pages 22 to 25)
                                              Page 22                                                       Page 24
 1   ballot at lockbox location.                               1   process to bar code or postmark, whatever postage is
 2          My question is will these be the same three        2   on it. Instead of sending it to the sorter racks to
 3   locations where ballots can be delivered for the          3   be distributed to the postal carriers, they leave it
 4   general election? Or will it be different?                4   in a plastic mail bin for us to pick up.
 5          MR. MORAN: Objection to the form.                  5       Q This dropoff ballot box at the Penn Place,
 6      A They will be the same three locations.               6   20 North Pennsylvania Avenue, you said that that is at
 7      Q The Penn Place location, is that a ballot            7   your election office?
 8   drop box?                                                 8       A Yes.
 9      A In place is a physical location of our               9       Q Where is that box in a physical location to
10   election office.                                         10   the counter of your election office? Is it in sight
11      Q At your election office is there a ballot           11   of the counter, or is it around the corner? That is
12   drop box for the return of absentee and mail-in          12   what I am trying to get at.
13   ballots?                                                 13       A No. It is directly in front of the
14      A There is.                                           14   counter.
15      Q So is it fair to say your county will only          15           So let me clarify as well. So we have --
16   have one drop box for the general election?              16   when we had the COVID issue, and we were not letting
17          MR. MORAN: Objection to the form. He              17   any traffic into the office, the drop box is down at
18      didn't call it a drop box.                            18   the security sheriff's counter at Penn Place. I
19      A I don't know what you are defining as a             19   believe the plan for the general is going to move it
20   drop box. But a physical location that we have for       20   back up to the elections office counter.
21   elections to drop off ballots would be at the 20 North   21       Q I'm sorry, why was it moved down to where
22   Pennsylvania Avenue address.                             22   the sheriffs are?
23      Q And that is the address where voters take           23       A Because of COVID. We were not letting the
24   their ballot and drop it off over the counter, or do     24   public into our buildings.
25   they put it in a box, a receptacle themselves?           25       Q Okay.


                                              Page 23                                                       Page 25
 1       A They put it in a receptacle themselves.             1            Is that where it was for the primary
 2       Q Would you agree with me that that is a drop         2   election?
 3   box or a box that a person could drop their ballots?      3       A Correct.
 4       A Yes.                                                4       Q Has it been moved yet to the counter in the
 5       Q So given that testimony, will you only have         5   elections office?
 6   one drop box for the general election?                    6       A It has not.
 7       A The other two locations are post offices            7       Q What are the hours of operation for that
 8   where the postal service receives ballots from            8   drop box?
 9   residents, that walk in, over the counter.                9       A I believe it is 8:00 to 5:00 p.m.
10          And then they do whatever they need to do         10       Q Is there any signage on that box?
11   to process those through the mail system. And they       11       A Other than it says "ballot box," no.
12   would hold those for us in mail bins until we pick       12       Q So there is no signage on it regarding the
13   them up.                                                 13   prohibition of third party delivery of voter ballots?
14       Q So the locations, the ballots dropped at           14           MR. MORAN: Objection to the form.
15   those locations, they are not actually placed into the   15      A There is not.
16   U.S. mail. They are given to the postal service to       16       Q Can you describe the physical design of the
17   hold until you pick them up.                             17   look of the drop box?
18          Is that fair?                                     18       A The design of the drop box itself?
19          MR. MORAN: Object. If you know.                   19       Q Yes.
20       Q I'm just trying to understand what you are         20       A A metal box. It has an opening at the top.
21   telling me. That is all.                                 21   It is locked. Probably 18 by 18 or maybe bigger, 24
22       A So at the postal service a resident comes          22   by 24 box. It sits on top of the counter. It has a
23   in, and they have it at the counter. And they take it    23   general mail slot to drop ballots in, and it is
24   across the counter, if it needs postage on it.           24   locked.
25          The postal service goes through their             25       Q Do you have a date on which that box is



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 12 of 23

                             NETWORK DEPOSITION SERVICES
                             Transcript of David Parsnik 30 (b) (6)
                                                                                     8 (Pages 26 to 29)
                                              Page 26                                                       Page 28
 1   going to be moved to the counter in the election          1   assure ballots are not able to be placed inside of
 2   office?                                                   2   that drop box after 8:00 p.m. on election night?
 3      A I do not.                                            3       A The ballot box will be removed from the
 4      Q Will it be before you anticipate sending             4   counter immediately after 8:00 p.m. on election night.
 5   out mail-in ballots on October 5th?                       5       Q And what will happen to the drop box when
 6          MR. MORAN: Objection to the form.                  6   it is removed from the counter at 8:00 o'clock on
 7      A At this point I don't know the date it will          7   election night?
 8   be moved.                                                 8       A Contents will be emptied and placed into
 9      Q Will that box be supervised or staffed by            9   the election director's office.
10   elections staff?                                         10       Q Is the election director's office -- does
11      A The box is in plain view of elections               11   it have a lock and key to his door?
12   personnel as you walk into the counter.                  12       A It does.
13      Q My question is a little bit different. I            13       Q How long will those ballots stay in that
14   will ask it again a different way. When a voter goes     14   office until they are canvassed?
15   to place their ballot in the box, will there be an       15       A They will stay in there until we can have
16   election worker there to verify that the voter casting   16   elections personnel scan it into the SURE system.
17   the ballot is the voter that is on that ballot, I        17       Q Does your county permit poll watchers to be
18   should say?                                              18   present at the drop box during its hours of operation?
19          MR. MORAN: Objection to form.                     19       A I never had a request for that.
20      A The box is in the plain view of the                 20       Q What efforts or measures is your county
21   counter. The counter sits right there as you walk        21   implementing to prevent against third party delivery
22   into the elections office. If your question is will      22   of non-disabled voters or absentee --
23   we have somebody there right next to the ballot box?     23           MR. MORAN: Objection to form. Not at
24   Probably not.                                            24      issue in this case.
25      Q Is it under video surveillance, or will it          25       Q What is your county doing -- go ahead,


                                              Page 27                                                       Page 29
 1   be under video surveillance when ballots are able to      1   Mr. Parsnik.
 2   be returned?                                              2        A Our policy is to make sure we follow the
 3       A It is under video surveillance in that part         3   election code. The person that filled out the ballot
 4   of the office, yes.                                       4   is the person that puts the ballot into the ballot
 5       Q Do you know what retention policies are for         5   box.
 6   that video?                                               6        Q Is your county implementing any measures to
 7       A I want -- I don't know for sure. I would            7   prevent the commingling of illegally delivered ballots
 8   say the general policy is 30 days.                        8   or illegally delivered ballots into that drop box?
 9       Q Was it under video surveillance for the             9            MR. MORAN: Objection to the form. Use of
10   primary election?                                        10       the term "illegal."
11       A Yes. It was.                                       11        A So my answer is the same as the previous.
12       Q Do you know if that video footage still            12   We follow the election code. We make sure that the
13   exists?                                                  13   person that delivers the ballot is the person that
14       A I do not.                                          14   filled out the ballot.
15       Q Do you know who would know?                        15        Q How do you make sure of that?
16       A The sheriff of Luzerne County.                     16        A If someone walks into the office, and since
17       Q What notice has been published by Luzerne          17   it is in direct view of election personnel, we can
18   County regarding the location, hours and availability    18   look at it that way. If need be, the video, we can go
19   of that drop box?                                        19   back and look at video, if there is an issue.
20           MR. MORAN: Objection to the form. That is        20        Q What process will your county follow to
21      not an issue in this case.                            21   collect mail-in ballots from that drop box?
22       A Since we haven't done anything yet with it,        22        A As far as which part?
23   and we haven't sent the ballots out yet, we haven't      23        Q How often will it be collected?
24   sent any communication.                                  24        A So usually the mailbox in elections, if we
25       Q Is the county implementing any measures to         25   feel it is getting full, we will go and empty the



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 13 of 23

                             NETWORK DEPOSITION SERVICES
                             Transcript of David Parsnik 30 (b) (6)
                                                                                      9 (Pages 30 to 33)
                                               Page 30                                                       Page 32
 1   contents in that. Depending on the traffic at the          1   believe they record when it is emptied. But I don't
 2   postal service we usually have our mail personnel pick     2   know how much of a log is there.
 3   those up the end of the day or the next morning.           3       Q Is there a certain period of time that
 4      Q So let's break that up a little bit. The              4   passes, hours or days, between the box is emptied and
 5   drop box, you said if it is full. How do you               5   the ballots are placed in the office until they are
 6   determine if it is full?                                   6   scanned into the SURE system?
 7      A We can see in our drop box, in the                    7           Or I guess the better question, are they
 8   elections box, once there are so many ballots placed       8   scanned into the SURE system as soon as they are taken
 9   into there, we can see where the slot is to place the      9   out of that box?
10   ballots, if it is approaching it and there is             10       A They are scanned into the SURE system
11   difficulty putting them in.                               11   daily.
12      Q Like you said earlier, if that is the case,          12       Q Is the box emptied daily?
13   then that box is emptied, and those ballots are placed    13       A The box could be emptied more than once
14   in your director of elections office?                     14   daily.
15      A That's correct.                                      15       Q Once the box is emptied and placed into the
16      Q And what kind of receptacle do they go into          16   bins in the director's office, are those ballots also
17   that is placed in the office?                             17   commingled with the ballots retrieved from the postal
18      A We have plastic bins.                                18   service?
19      Q So they are just in a plastic bin; they are          19           MR. MORAN: Objection to the form.
20   not in an enclosed container of any kind?                 20       A So the ballots, whether they are received
21      A They are in a plastic bin.                           21   from the elections box or from the postal service, are
22      Q And the same questions for the ballots               22   all in the same bins. And we scan them all in to SURE
23   picked up from the post office. What kind of              23   at the same time.
24   receptacle are they transported in from the post          24       Q Will you have any tracking measures to
25   office to the elections office?                           25   record which ballots were delivered via drop box, U.S.


                                               Page 31                                                       Page 33
 1          MR. MORAN: Objection to form. The                   1   mail, or in-person?
 2      handling and transportation and security of any         2      A I don't believe so.
 3      non-drop box ballot is not at issue in this case.       3           Let me take that back. Let me take that
 4       A So the mail service provides us with the             4   back. All of the mail that we get in every day in the
 5   general plastic mail bins that say "U.S. postal" on        5   elections office is time stamped. So that is a report
 6   them. And they put all of our mail into those bins.        6   of when they are received back. They then go into the
 7   And we then bring it back to the mail room.                7   election director's office to be locked up.
 8       Q Are those ballots also placed in the                 8      Q On that time stamp, does it say if they are
 9   director of elections office?                              9   received from the postal service, or is it just a time
10       A They are -- when the mail room brings up            10   stamp of the date?
11   the mail, we place the ballots in the director's office   11      A Just a time stamp of the date and the time.
12   and lock them up.                                         12      Q Aside from the drop boxes, is your county
13       Q And do they stay there locked up until they         13   implementing other types of mobile collection sites or
14   are canvassed?                                            14   satellite office for the collection of mail letter
15       A That's correct.                                     15   absentee ballots?
16       Q Is your county creating any record of when          16      A We are not.
17   the ballots are delivered to the office and locked up?    17      Q In those instances where a voter delivers
18          MR. MORAN: Objection to the form.                  18   their absentee or mail-in ballot in person to your
19       A So you have to explain what type of record          19   election office, will those voters be asked by a
20   you are talking about.                                    20   county election worker is it their own ballot which
21       Q Well, for example, when your workers empty          21   they are casting?
22   the drop box, is there a log or diary or something        22           MR. MORAN: Objection to the form.
23   that they are keeping a record of when that box is        23      A I don't believe so.
24   emptied?                                                  24      Q Why not? Why aren't they asking that
25       A I am not sure if there is a log. I                  25   question?



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
 Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 14 of 23

                            NETWORK DEPOSITION SERVICES
                            Transcript of David Parsnik 30 (b) (6)
                                                                                  10 (Pages 34 to 37)
                                             Page 34                                                       Page 36
 1             MR. MORAN: Objection to the form.              1   guidance from the Department of State concerning
 2        A When a voter has that declaration, they           2   examination of absentee and mail-in return envelopes.
 3   sign that declaration, that they filled this out, and    3   Have you seen this document before?
 4   it is their ballot, and everything else is correct.      4      A Yes.
 5   If that voter wants to commit some type of fraud or      5      Q If you would look at the first page, second
 6   criminal act, it is the voter's -- I don't know what     6   paragraph.
 7   else to say. It is the voter's purview.                  7      A You need to blow that up.
 8             MS. McGEE: Ray, would you pull up C3? We       8      Q The second paragraph. It says, "Once the
 9       will mark this Exhibit 3.                            9   qualified voter's absentee or mail-in application is
10             (Thereupon, Exhibit No. 3 was marked for      10   approved, the voter is mailed a ballot with
11       identification.)                                    11   instructions and two envelopes."
12        Q If you could scroll to the second page,          12          It goes on to say at the bottom, "This
13   please, Ray.                                            13   guidance addresses the examination of the voter's
14             Mr. Parsnik, what we marked Exhibit 3 is an   14   declaration on the ballot return envelope. This
15   August 19, 2020 document from the Pennsylvania          15   guidance assumes that the voter has satisfactorily
16   Department of State regarding absentee and mail-in      16   completed the steps described above as to the
17   ballot return guidance.                                 17   application for receipt and return of an absentee or
18             Are you familiar with this document?          18   mail-in ballot."
19        A I have read it.                                  19          My question is would you agree with me this
20             MS. McGEE: Ray, would you scroll through      20   paragraph tracks Pennsylvania's election laws for the
21       it slowly?                                          21   process by which a voter must complete their absentee
22        Q Let me know when you are ready,                  22   or mail-in ballot with regard to the completion of the
23   Mr. Parsnik.                                            23   declaration envelope?
24             Have you seen this document before,           24          MR. MORAN: Objection to the form. He is a
25   Mr. Parsnik?                                            25     lay witnesses.


                                             Page 35                                                       Page 37
 1      A Yes.                                                1      A Say it again, what your question --
 2      Q Have you ever reviewed it in total before           2      Q Would you agree with me this paragraph that
 3   today?                                                   3   we are on, the second paragraph on page 2 of this --
 4      A Yes.                                                4      A Okay.
 5      Q This guidance from the Department of State          5          So unless you --
 6   concerns ballot return and collection.                   6      Q Describe the process by which a voter must
 7          Correct?                                          7   complete their absentee or mail-in ballot with regard
 8          MR. MORAN: Objection to the form.                 8   to the declaration envelope?
 9      A It appears to, yes.                                 9      A So that is the state process --
10      Q And this guidance discusses a ballot return        10          MR. MORAN: Carolyn, can you blow up that
11   and collection plan. My question to you is has          11      paragraph?
12   Luzerne County submitted a collection plan to the       12          MS. McGEE: The second paragraph, Ray.
13   Department of State?                                    13      Right above that.
14      A I believe a ballot and collection plan             14          It starts with "once." There you go.
15   needed to be submitted, if they were off site other     15          MR. MORAN: Can you see that better?
16   than their election office.                             16          THE WITNESS: Yes.
17      Q Okay.                                              17          MR. MORAN: Would you mind asking the
18          So is it fair to say you did not submit a        18      question again now that he can see the text?
19   plan, because yours are not off site?                   19      Q Would you agree with me that this paragraph
20      A Correct.                                           20   describes how a voter must complete their absentee or
21          MS. McGEE: Ray, you can take this down.          21   mail-in ballot with regard to the declaration
22     If you would pull up C4.                              22   envelope?
23          (Thereupon, Exhibit No. 4 was marked for         23      A Yes.
24     identification.)                                      24      Q Would you also agree with me that the
25      Q Mr. Parsnik, this is a September 11, 2020          25   signature requirement for the declaration envelope is



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 15 of 23

                               NETWORK DEPOSITION SERVICES
                               Transcript of David Parsnik 30 (b) (6)
                                                                                     11 (Pages 38 to 41)
                                                Page 38                                                       Page 40
 1     an important component of a voter voting their mail-in    1   need -- what records do you need at that point?
 2     or absentee ballot?                                       2      Q What happens with the ballots after they
 3         A It is one component of importance, yes.             3   are scanned in?
 4         Q And that is partly because in Pennsylvania,         4      A What happens to the ballots after they are
 5     unless you are a first time voter, you do not have to     5   scanned in? They are locked in our data room.
 6     show ID in order to vote? Your identification is          6      Q Until they are canvassed, correct?
 7     verified by signature, isn't that true?                   7      A That's correct.
 8              MR. MORAN: Objection to the form.                8           MS. McGEE: Ray, if you go to the third
 9         A So it is true. But also on that                     9     page of that exhibit. We are looking at section
10     declaration is the correct name that you would use,      10     3. Examination of declaration on ballot return
11     and your correct address.                                11     envelopes. If you would blow up the second to
12         Q Correct.                                           12     last paragraph.
13              So by those component, their name, their        13      Q It states, "If the voter's declaration on
14     address, and their signature, that is that voter         14   the return envelope is signed, and the county board is
15     establishing their right to vote.                        15   satisfied that the declaration is sufficient, the
16              Correct?                                        16   mail-in or absentee ballot should be approved for
17         A Yes.                                               17   canvassing unless challenged in accordance with the
18              MR. MORAN: Objection to form.                   18   Pennsylvania election code."
19              MS. McGEE: Ray, if you would blow up the        19           My question to you is what do you
20        first paragraph under section 2 on that same          20   understand the word "sufficient" to mean?
21        page.                                                 21      A Sufficient?
22         Q That paragraph states, "County boards of           22           The declaration would be considered
23     elections should have processes in place to record the   23   sufficient, if the envelope is signed. And the
24     dated return method and ballot status for all voted      24   correct address is on the declaration as well as the
25     ballots received. County boards of elections must        25   correct spelling of the elector's name.


                                                Page 39                                                       Page 41
 1     store and maintain returned ballots in a secure           1       Q What will your county election workers do
 2     location until the ballots may be precanvassed or         2   to determine whether the signature on the declaration
 3     canvassed."                                               3   is sufficient?
 4             And my question to you is what process does       4           MR. MORAN: Objection to the form.
 5     your county have in place for the general election to     5       A So the county workers will look at every
 6     record the date, return method, and ballot status for     6   one of those declarations on the envelope as they are
 7     all voted absentee or mail-in ballots?                    7   placing them into the SURE system to verify and put
 8             MR. MORAN: Objection to the form.                 8   into the system that we received the ballot.
 9         A So we record the date through the time              9           And if there is a reason for them to
10     stamp. And the return method is into bins by either      10   believe it is not sufficient based on their experience
11     the postal service or through the ballot box.            11   working in the office for many years, they would then
12             So we don't have the mail bins -- do we          12   place it on the side to be adjudicated. And it would
13     separate the ones from the ballot box to the ones        13   not be sent through SURE.
14     received from the post office? The answer is no,         14       Q At that point in time are they comparing
15     because all those are recorded into SURE as being        15   the signatures on the declaration envelopes to any
16     either absentee or mail-in ballot that gets returned     16   voter registration records to verify the signature?
17     to the office.                                           17       A So they verify the signature with what
18             The way that they return them, and we put        18   appears on the SURE system, when they scan the bar
19     them into SURE to record them, doesn't mean it would     19   code in.
20     have a bearing on it. The date is recorded into SURE,    20       Q Okay.
21     when you scan them in.                                   21           This guidance goes on to state in the last
22         Q What will you be doing to maintain those           22   paragraph -- if you blow that up, Ray.
23     records, once the ballots are scanned into SURE?         23           "The Pennsylvania election code does not
24             MR. MORAN: Objection to form.                    24   authorize the county board of elections to set aside
25         A Once the ballots are scanned into SURE, you        25   returned absentee or mail-in ballots based solely on



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 16 of 23

                               NETWORK DEPOSITION SERVICES
                               Transcript of David Parsnik 30 (b) (6)
                                                                                     12 (Pages 42 to 45)
                                                Page 42                                                       Page 44
 1     signature analysis by the county board of elections."     1       A They are not notified. It is put into an
 2              My question is, given this instruction from      2   adjudication. They would be notified --
 3     the Department of State, what will your election          3       Q I'm sorry. Go ahead.
 4     workers do, if they are unable to verify signature on     4       A Go ahead.
 5     a declaration envelope of a voter mail-in or absentee     5       Q Are you aware under Pennsylvania's election
 6     ballot?                                                   6   code, when a ballot is set aside for missing
 7              MR. MORAN: Objection to the form.                7   information, or an issue with signature verification
 8          A If they are unable to look at the signature        8   on a declaration envelope, that that voter is to be
 9     and say whether it is sufficient or not? Is that your     9   provided a notice and opportunity to address that?
10     question?                                                10          MR. MORAN: Objection to the form. If you
11          Q Yes.                                              11      know.
12          A Based on what we have today, we would put         12       A I do not know.
13     it in our bin for adjudication.                          13          MS. McGEE: Ray, could you pull up C9,
14          Q I'm sorry, you broke up. Your bin for             14      please?
15     what?                                                    15       Q Mr. Parsnik 20 minutes before your
16          A Adjudication.                                     16   deposition we received from counsel for Secretary
17          Q So you would set it aside. Is that                17   Boockvar a guidance dated September 28, 2020, that Ray
18     correct?                                                 18   is going to pull up for me.
19          A That's correct.                                   19          And I realize you may not have seen this
20          Q What other basis would justify about being        20   document that was put out minutes before your
21     set aside an absentee or mail-in ballot?                 21   deposition. But I would like you to take a look at it
22              MR. MORAN: Objection to the form. Let's         22   nonetheless. Okay?
23         clarify what we mean by set aside.                   23       A Sure.
24              The witness is actually talking about           24          MS. McGEE: Ray, can you pull up C9?
25         setting aside into a pile for later adjudication     25          VIDEOGRAPHER: I'm getting it ready right


                                                Page 43                                                       Page 45
 1        by the board of elections.                             1      now. It is taking a little longer to load.
 2            Are you asking him in terms of set aside as        2      Stand by.
 3        meaning disregard entirely for some deficiency?        3           (Thereupon, Exhibit No. 5 was marked for
 4        Can we clarify what we mean by that term "set          4      identification.)
 5        aside"?                                                5       Q Mr. Parsnik, is it fair to say you haven't
 6         Q I am meaning when they scan in the ballots          6    seen this document before, since it was just issued?
 7     to SURE, before they scan them in, if they determine      7       A I have not.
 8     there is something that needs to be further reviewed,     8           MS. McGEE: Ray, if you could go to the
 9     what other basis would they put a ballot aside and not    9      very last page. Page 9.
10     count it at that point? Or not scan it in.               10           MR. MORAN: I have a copy I am going to
11         A If the signature is not sufficient in their        11      hand him. Turn to the last page.
12     estimation, or if there was another article in there,    12           MS. McGEE: he has a printed copy in front
13     they failed to put their correct address in there, we    13      of him?
14     would put that to the side. Things like that.            14           MR. MORAN: Yes. I had my office bring it
15         Q Okay.                                              15      to me. I have a printed copy. It's the first
16            What procedure would your county follow to        16      time he is seeing it now.
17     provide notice to a voter that their ballot had been     17       Q I'm looking at the last few lines of this,
18     set aside?                                               18    Mr. Parsnik. And the first sentence under the
19            MR. MORAN: Objection to the form.                 19    bullets. It says, "The election code does not permit
20         A At this point, their ballot in the end,            20    county election officials to reject applications or
21     whether it is received or not, gets reported into SURE   21    voted ballots based solely on signature analysis."
22     with an explanation of a code in SURE to either put      22           And as the one in charge of elections for
23     in, and that would become part of the voter's record.    23    your county, do you agree with that statement?
24         Q How would the voter be notified there is           24           MR. MORAN: Objection to the form.
25     something wrong with their ballot?                       25       A Let me read it first. This is the first



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 17 of 23

                                  NETWORK DEPOSITION SERVICES
                                  Transcript of David Parsnik 30 (b) (6)
                                                                                     13 (Pages 46 to 49)
                                                     Page 46                                                  Page 48
 1     time I'm reading it.                                      1   believe they would have to approach the election
 2        Q  Sure.                                               2   board, fill out the paperwork for the challenge, and
 3          Take your time.                                      3   go through that process.
 4        A What was your question?                              4           The adjudication process by the board is
 5        Q The statement, "The election code does not           5   just the ballot is set aside, not put into the SURE
 6     permit county election officials to reject                6   system. And once we got through everything else we
 7     applications or voted ballots based solely on             7   needed to do for the election, and we got to the
 8     signature analysis," do you agree with that statement?    8   adjudication part for the board, they would determine
 9        A I would agree with that statement.                   9   whether that is to be counted or not.
10         Q So if there is an issue with signature             10       Q Prior to the issuance of these two
11     analysis on a voted absentee or mail-in ballot, will     11   guidances, how did your board of elections address the
12     that ballot be counted nonetheless?                      12   signature by an in-person voter that could not be
13             MR. MORAN: Objection to the form. He is          13   verified against their voter registration?
14        just seeing this guidance. They haven't               14           MR. MORAN: Object to the form "in-person
15        developed any process.                                15      voting" is not an issue in this litigation.
16         A I don't really have an answer for you on           16           MS. McGEE: It is an issue in this
17     that. I have just seen this today. I can't really        17      litigation, because these guidances are treating
18     say what we are going to do with it yet.                 18      absentee and mail-in voters different than
19        Q    Okay.                                            19      in-person voters. It is absolutely at issue. I
20           Prior to the issuance of the September 11          20      would ask that he answer the question.
21     and now the September 28 guidance, how did your county   21           MR. MORAN: I didn't instruct him not to
22     board of elections address a signature on a              22      answer. I am preserving the objection. Go
23     declaration envelope that could not be verified          23      ahead.
24     against a voter's registration during any precanvass     24       A Ask me it one more time.
25     or canvass?                                              25       Q Prior to the issuance of these two


                                                     Page 47                                                  Page 49
 1             MR. MORAN: Objection to the form.                 1   guidances, how did your county board of elections
 2        Objection as asked and answered as well.               2   address the signature by an in-person voter that could
 3         Q That ballot would be set aside for                  3   not be verified against their voter registration
 4     challenge?                                                4   record?
 5         A Please ask me that one more time.                   5       A It would be the same process. We would put
 6         Q Prior to the issuance of the September 11           6   it aside, it would not go through SURE, for
 7     and September 28 guidance, how did your county board      7   adjudication.
 8     of elections address the signature on a declaration       8       Q Will poll watchers be permitted to be
 9     envelope that could not be verified against a voter       9   present during canvassing events in your county
10     registration during a precanvass or canvass? Would       10   including precanvass?
11     that ballot be set aside for challenge, or would it be   11       A Poll watchers can be in the room for
12     counted?                                                 12   precanvassing from 7:00 a.m. on Election Day.
13             MR. MORAN: Objection to the form. He said        13       Q Does that include when the review of
14        set aside for adjudication in his previous            14   signatures on declaration envelopes is performed?
15        testimony, not challenge.                             15           MR. MORAN: Objection to the form.
16         A Correct. It would be set aside for                 16       A Poll watchers can object, do whatever they
17     adjudication.                                            17   need, if they are observing our procedure.
18         Q And when an absentee ballot was set aside          18       Q During precanvass and canvassing of
19     for challenge or adjudication, as you say, would the     19   absentee and mail-in ballots, what process will your
20     county board of elections hold a hearing on that         20   county follow to set aside any unopen ballots which
21     challenge?                                               21   are received after the deadline?
22         A The challenges and adjudications to me are         22       A So ballots that are received after the
23     two different things.                                    23   deadline on Election Day at 8:00 p.m., is that what
24         Q What is your distinction between the two?          24   you are getting at?
25         A Well, if somebody wants to challenge it, I         25       Q Yes. That's correct.



                              Johnstown - Erie - Pittsburgh - Greensburg
                                            866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 18 of 23

                               NETWORK DEPOSITION SERVICES
                               Transcript of David Parsnik 30 (b) (6)
                                                                                    14 (Pages 50 to 53)
                                                Page 50                                                      Page 52
 1        A So we hold those ballots. We keep them               1   do. I can't answer what the poll watchers -- if they
 2     locked in the director's office. We have to go in the     2   would be allowed at the county elections office for
 3     SURE system and put them in as being received after       3   monitoring.
 4     the deadline.                                             4       Q During the primary election, did you have
 5        Q What happens from there? Are they counted,           5   any instances of voters who applied for and voted
 6     or not counted?                                           6   absentee or mail-in ballots, and also voted in person
 7        A If they are received after the deadline,             7   during the primary election?
 8     they are not counted.                                     8       A We had none.
 9        Q Okay.                                                9       Q Ray, could you pull up C5, please?
10             I know I asked these questions before. I         10           (Thereupon, Exhibit No. 6 was marked for
11     will just ask just to confirm a different way. Aside     11      identification.)
12     from the drop box located in the county election         12       Q If you could blow up the middle part of
13     office, is your county conducting any over the counter   13   that with the heading.
14     absentee or mail-in voting in locations other than the   14           Take a moment to read this, Mr. Parsnik.
15     main office?                                             15   This is a September 24, 2020 statement from the
16             MR. MORAN: Objection. Asked and answered.        16   Department of Justice, entitled "Statement of U.S.
17        A Say it one more time. Are we doing what?            17   Attorney Freed on inquiry into reports of potential
18        Q Any over the counter voting for mail-in             18   issues with mail-in ballots."
19     ballots aside from the main office, is there any other   19           MR. MORAN: I will object at this time and
20     office location that that can take place at?             20      instruct him not to answer any questions
21        A No. That is the only one is North                   21      pertaining to this ongoing investigation by the
22     Pennsylvania Avenue.                                     22      United States Middle District Attorney. Also, as
23        Q Okay.                                               23      being way outside the scope of testimony as
24             What is your county's procedures regarding       24      noticed in the 30(b)(6) notice, subsequently
25     spoliation of any absentee or mail-in ballots for        25      negotiated and agreed to by counsel. He is not


                                                Page 51                                                      Page 53
 1     voters who applied for, but did not vote their            1      going to answer any questions pertaining to this
 2     absentee or mail-in vote, and seek to vote in-person      2      issue.
 3     on Election Day?                                          3           MS. McGEE: Is this witness under
 4        A So if it comes to the polling place, and             4      investigation such that he is invoking his Fifth
 5     they have their ballot in their hand, and they come in    5      Amendment rights?
 6     and say, "I don't want to fill out my ballot, I want      6           MR. MORAN: No.
 7     to vote in person," the director of election would        7           MS. McGEE: I don't know the basis to
 8     then spoil that ballot, sign the proper paperwork, and    8      instruct him -- hold on. I'm still talking.
 9     that voter would then be told to go vote at the           9      Because if he is not, you don't have a basis to
10     machine.                                                 10      tell him not to answer.
11        Q At the November 3rd general election will           11           If he is not subject to the investigation,
12     poll watchers be permitted to monitor the absentee and   12      there is no reason he can't answer questions
13     mail-in ballot voting activities that occur at your      13      about this incident.
14     county election office, prior to and on Election Day?    14           MR. MORAN: The reasons are it is outside
15        A I guess I don't know what you mean by               15      the scope of the 30(b)(6) notice. It is not
16     monitoring.                                              16      particularly relevant to this litigation.
17        Q Are poll watchers going to be permitted at          17           This is about UMOVA ballots. It has
18     the main office, and I guess the two postal offices      18      nothing to do with drop box ballots. And as I
19     you identified, where mail-in and absentee ballots can   19      previously objected, any non-drop box ballot
20     be returned prior to and on Election Day?                20      activity, handling, storage, or security is not
21             MR. MORAN: Objection.                            21      at issue in this litigation. He is not here to
22        A We have no control over what the post               22      testify --
23     office does. Poll watchers are admitted to our           23           MS. McGEE: This statement and the news
24     precanvassing at that point. Other than that, they       24      articles that are out there doesn't make any
25     are at the polling locations to do what they need to     25      reference to whether or not these ballots that



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 19 of 23

                               NETWORK DEPOSITION SERVICES
                               Transcript of David Parsnik 30 (b) (6)
                                                                                     15 (Pages 54 to 57)
                                                Page 54                                                       Page 56
 1       were discarded were delivered by drop box.              1          VIDEOGRAPHER: We are now off the record.
 2            And the issue over the security of mail-in         2     The time is 12:13 p.m.
 3       and absentee ballots is at issue in this                3          (Recess taken.)
 4       litigation. So I am entitled to ask him                 4          VIDEOGRAPHER: We are now back on the
 5       questions about this.                                   5     record. The time is 12:18 p.m.
 6            I only have a few. If he doesn't know              6      Q Mr. Parsnik, the ballots at issue in the
 7       anything about it, that will end it right there.        7   investigation, have they been counted, or will they be
 8       But I am entitled to ask him questions about it.        8   counted for the general election?
 9            I really don't want to get into it. We             9          MR. MORAN: Objection. Instruct not to
10       already learned today the Judge is not available       10     answer.
11       for discovery disputes. I would hate to have to        11          MS. McGEE: On what basis?
12       bring this witness back for any reason. I would        12          MR. MORAN: Same basis. Outside the scope
13       ask please to be able to ask him a few questions       13     of the 30(b)(6) notice, and the agreement
14       about this incident and what he knows.                 14     governing his testimony today.
15            MR. MORAN: That is fair. Ask your                 15          MS. McGEE: It is not beyond the scope of
16       questions.                                             16     the topics and issues. I'm asking if those
17            MR. OBLAK: On behalf of intervenors we do         17     ballots will be counted.
18       not have any objection to this being outside the       18          MR. BRIER: This is Dan Brier for the
19       scope of 30(b)(6) notice.                              19     Secretary. We are joining in the objection as
20            MS. McGEE: The objection is noted.                20     outside the scope. Thank you.
21        Q Mr. Parsnik, do you have any knowledge of           21          MS. McGEE: Are you instructing him not to
22     the incident that is identified in the statement         22     answer.
23     regarding military ballots that were found to be         23          MR. MORAN: I am instructing him not to
24     discarded at the Luzerne County board of elections?      24     answer.
25            MR. MORAN: Objection.                             25          MS. McGEE: For purposes of the record, I


                                                Page 55                                                       Page 57
 1             Again, you just identified them as military       1      will put my objection to your objection, I guess.
 2        ballots. There is nothing at all in this               2           But I am going to ask my questions to put
 3        litigation pertaining to military ballots.             3      them on the record to preserve this for the
 4         Q I'm sorry, I misspoke. I'm sorry. The               4      court.
 5     statement actually says potential issues with a small     5       Q What is the current status of those
 6     number of mail-in ballots at Luzerne County board of      6   ballots, are they in possession of the county
 7     elections.                                                7   election board?
 8         A This is an ongoing investigation. It is             8           MR. MORAN: Objection. Outside the scope
 9     not closed yet. I am not comfortable answering any        9      of the 30(b)(6) notice. It also implicates
10     questions on it regarding Luzerne County or personnel.   10      ongoing criminal or personnel investigation.
11         Q Is it fair to say that you do have                 11       Q Have those voters at issue with those
12     knowledge regarding this incident of ballots being       12   ballots been notified?
13     discarded, and you are now refusing to answer?           13           MR. MORAN: Objection. Outside the scope
14         A I am not refusing to answer. It is an open         14      of the 30(b)(6) notice. Also particularly
15     investigation.                                           15      implicates ongoing criminal and personnel
16         Q Are you being investigated, sir?                   16      investigation.
17             MR. MORAN: Objection. Knowledge. He              17       Q Have the voters at issue with those ballots
18        doesn't know who they are investigating.              18   been notified they need to cast new ballots?
19         A At this point it is an open investigation.         19           MR. MORAN: Objection. Outside the scope
20     I don't know who the targets are.                        20      of the 30(b)(6) notice. Implicates ongoing
21         Q Do you know why these ballots were                 21      criminal and personnel investigation. Instruct
22     discarded?                                               22      him not to answer.
23             MR. MORAN: Objection. I am instructing           23       Q That is all the questions I have for you,
24        you not to answer.                                    24   Mr. Parsnik. Thank you.
25         Q Off the record for a few minutes, please.          25       A Thank you.



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 20 of 23

                              NETWORK DEPOSITION SERVICES
                              Transcript of David Parsnik 30 (b) (6)
                                                                                    16 (Pages 58 to 61)
                                               Page 58                                                       Page 60
 1            MR. OBLAK: Sorry. John Oblak on behalf of         1   to your knowledge?
 2       the Sierra Club and PennFuture intervenors. I          2          MR. MORAN: I am instructing him not to
 3       have a few questions.                                  3      answer. You don't have any basis of what he
 4            MR. MORAN: So does counsel for the witness        4      knows in terms of Mr. Pedri's knowledge.
 5       as well.                                               5       Q Understood.
 6            MR. OBLAK: Why don't you go first. We             6          Mr. Parsnik, switching gears a little bit.
 7       will follow.                                           7   With respect to Luzerne County's intentions in the
 8                 EXAMINATION                                  8   2020 general election, does it plan to follow guidance
 9     BY MR. MORAN:                                            9   issues by the Secretary of State with respect to how
10        Q I have just a few.                                 10   that election should be conducted?
11            Mr. Parsnik, is there any requirement under      11       A Yes.
12     the law you are aware of for election staff to          12       Q Does it intend to follow the guidance that
13     interrogate voters when they are dropping off their     13   counsel for plaintiffs marked here today, or any
14     absentee or mail-in ballot?                             14   future guidance issued by the Secretary of State on
15        A Not to my knowledge.                               15   election issues?
16            MS. McGEE: Object to form.                       16       A Yes.
17        Q That is all I have.                                17       Q To your knowledge, did Luzerne County
18            MS. McGEE: Object to the form. But he can        18   follow Secretary of State Boockvar's guidance during
19       answer.                                               19   the 2020 Pennsylvania primary?
20        Q Did you answer?                                    20       A Yes.
21        A Not to my knowledge.                               21       Q Did it follow Pennsylvania election laws
22        Q That is all I have.                                22   during the 2020 primary, to your knowledge?
23                 EXAMINATION                                 23       A Yes.
24     BY MR. OBLAK:                                           24       Q With respect to plans for the 2020 general
25        Q Good morning, Mr. Parsnik. Again, my name          25   election, does Luzerne County again intend to


                                               Page 59                                                       Page 61
 1     is Jonathan Oblak. I'm an attorney representing          1   encourage voters to drop off their ballots as it did
 2     intervenors PennFuture and Sierra Club. I have just a    2   in the primary?
 3     few questions for you.                                   3       A I don't know what you mean by encourage.
 4             I want to ask a couple about the topic that      4       Q Sure.
 5     plaintiff's counsel finished with on the issue with      5          If we could look at Exhibit C2. Get that
 6     the ballots for which the U.S. Attorney's Office         6   pulled up. That is the correspondence, do you see
 7     issued for release, is it correct as a preballot         7   that in front of you, from May 1st, 2020?
 8     issuer of military ballots?                              8       A Yes.
 9             MR. MORAN: Objection. He is not answering        9       Q Do you see point 2 on that letter reads,
10        questions on this line.                              10   "Vote in person as usual. Due to the pandemic, you
11         Q Mr. Parsnik, do you recall that the               11   may experience larger crowds and wait times, as we
12     Department of Justice issued a revised statement        12   strive to enforce social distancing guidelines at a
13     following the one that counsel for plaintiff has        13   consolidated number of polling places."
14     marked Exhibit C5?                                      14          Do you see that?
15             MR. MORAN: Objection. Instruct not to           15       A Yes.
16        answer.                                              16       Q And below that it reads, "I am strongly
17         Q Mr. Parsnik, are you familiar with a              17   encouraging all registered voters in Luzerne County to
18     statement issued by David Pedri, county manager,        18   take advantage of the vote by mail option in light of
19     regarding this issue?                                   19   the coronavirus pandemic."
20         A Yes.                                              20          Do you see that?
21         Q Is that something you have read previously?       21       A I see that.
22         A Yes.                                              22       Q So do you know if Luzerne County is
23         Q And so Mr. Pedri states in that issuance          23   encouraging voters to use the vote by mail option?
24     that the contractor incorrectly discarded in the        24       A We will not be sending that type of
25     office trash UMOVA ballots. Is that a true statement,   25   communication out in Luzerne.



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
 Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 21 of 23

                            NETWORK DEPOSITION SERVICES
                            Transcript of David Parsnik 30 (b) (6)
                                                                                   17 (Pages 62 to 65)
                                              Page 62                                                       Page 64
 1      Q With respect to Luzerne County's decision            1      A I guess I have to look at everything in
 2   to use the drop off at the post offices, and drop box     2   that ruling to see if there would be additional ones.
 3   at the board election office, was there contemplation     3   I don't -- that is as far as I could go with that.
 4   of utilizing other drop box locations?                    4      Q To the extent that your office has any
 5      A We do not.                                           5   questions regarding how to interpret any guidance from
 6      Q Was there any discussion about doing so?             6   the Secretary of State, will it contact the Department
 7      A There was not.                                       7   to resolve those questions?
 8      Q Was there a demand in your county from               8           MS. McGEE: Object to form.
 9   voters, to your knowledge, to add additional drop box     9      A Again, the county has the liaison that if
10   locations?                                               10   you have questions or issues, you contact for
11      A We are adding no additional drop box                11   guidance.
12   location.                                                12      Q Is that something your office has taken
13      Q Understood.                                         13   advantage of in the past?
14           So my question is was there demand in your       14      A Yes.
15   county to add additional drop box locations?             15      Q With respect to the 2020 primary, are you
16           MR. MORAN: Object to form.                       16   aware of any votes being double counted?
17      A Not to my knowledge.                                17      A We had no reports of that.
18      Q Was that something that was taken into              18      Q Are you aware of any attempts by anyone to
19   consideration in determining not to use additional       19   vote by mail by impersonating someone else?
20   drop box locations in the 2020 general election?         20      A We had no reports of that.
21      A No. Our original plan for the drop box              21      Q Any reports of anyone attempting
22   locations or collection sites, whatever you want to      22   counterfeit mail-in ballots for the 2020 primary?
23   call them, worked well. And that is what we are doing    23      A None.
24   in November.                                             24      Q Are you confident Luzerne County has
25      Q Could you repeat that answer? I didn't              25   procedures in place to prevent double voting?


                                              Page 63                                                       Page 65
 1   quite catch it.                                           1          MS. McGEE: Object to form.
 2       A Our drop box locations, election sites,             2      Q I didn't get an answer.
 3   whatever you want to call them, for the primary,          3      A I have the utmost confidence.
 4   worked well. And we are going to be utilizing the         4      Q Do you have confidence Luzerne County has
 5   same processes for November.                              5   procedures in place to ensure security of ballots
 6       Q Has your office come up with any sort of            6   submitted by mail through either the U.S. Postal
 7   prediction or estimate as to how many applications it     7   Service or delivered to the post office counters or
 8   expects to receive for mail-in ballots?                   8   the lockbox you described?
 9       A I do not know the number that we have               9          MS. McGEE: Object to form.
10   received currently. I think I testified before, in       10      A Yes.
11   the primary, in June we received 54,000.                 11      Q Are you aware of any group or organization
12       Q I understand.                                      12   attempting to collect mail-in or absentee ballots from
13          I am just wondering if your office came up        13   voters in their 2020 Pennsylvania primary?
14   with any estimate as to how many it expects to receive   14      A I am not.
15   for the general election?                                15      Q Are you aware of any group or organization
16       A Estimate, I don't know that we came up with        16   planning to collect mail-in or absentee ballots from
17   an estimate. I know that we have a count in SURE how     17   voters in the upcoming general election?
18   many we processed. I just don't have that information    18          MS. McGEE: Object to form.
19   in front of me today.                                    19      A I am not.
20       Q I understand.                                      20      Q With respect to poll watching, is it the
21          Do you agree, sir, that if Luzerne County         21   intent of Luzerne County board of elections to follow
22   wanted to add additional drop box locations, it could    22   any guidance from the Secretary of State regarding how
23   do so under recent ruling from the Pennsylvania          23   to authorize poll watching during the 2020 general
24   Supreme Court?                                           24   election?
25          MR. MORAN: Objection.                             25      A Yes.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 22 of 23

                               NETWORK DEPOSITION SERVICES
                               Transcript of David Parsnik 30 (b) (6)
                                                                                    18 (Pages 66 to 69)
                                                Page 66                                                      Page 68
 1        Q And is it the county's intention to follow           1   and November 6?
 2     any guidance from the Secretary of State or the           2       A Yes.
 3     election laws with respect to ballot finish               3           So what we would do with that, we would get
 4     requirements?                                             4   them in that day, and we would look for the postmarks
 5        A Yes.                                                 5   on that. And then they would be put into the file, if
 6        Q In response to questions from counsel, you           6   they meet the requirements. And then they would be
 7     were -- you testified about the requirements that         7   scanned in the system as well.
 8     voters sign the declaration. I believe you referenced     8       Q Fair to say they would be treated the same
 9     there being potential liability for doing so, for         9   way as other mail-in ballots received by your office?
10     doing so falsely?                                        10       A That's correct. And adjudicated in the
11             MR. MORAN: Object to the form.                   11   same manner.
12        A Yes.                                                12       Q With respect to poll watchers, when your
13        Q Let me withdraw and ask a better question.          13   office -- when the county receives application for
14             To your knowledge, is there a potential          14   individuals who want to serve as poll watchers, does
15     liability to a voter who falsely signs a declaration     15   it verify their residence in the county?
16     as part of a ballot in Pennsylvania?                     16       A We do.
17        A Absolutely.                                         17       Q And has the county been receiving poll
18        Q And when you referenced the voter --                18   watcher requests for the 2020 general election?
19     withdrawn.                                               19       A I do not know. I don't have knowledge of
20             What is the significance of that with            20   that yet. I am sure we have.
21     respect to your confidence in -- withdrawn.              21       Q And do you know whether your office
22             One more time. In your testimony earlier,        22   received requests from individuals who were to serve
23     you referenced voter's purview. I want to make sure I    23   as poll watchers outside the county?
24     understood what you meant by that.                       24       A I do not know.
25             Were you referring to the risk that a voter      25       Q With respect to the 2020 primary, do you


                                                Page 67                                                      Page 69
 1     runs with respect to criminal liability, if they          1   know if the county declined to issue poll watcher
 2     submit a false declaration with their ballot?             2   certifications for any poll watchers that requested
 3        A Absolutely.                                          3   for that service?
 4        Q Do you understand, generally, or can you             4       A I know that the poll watchers fill out a
 5     describe generally what the implications of doing so      5   form before they are issued the certificate. And if
 6     are?                                                      6   there is an issue, we bring it forward. But I do not
 7        A Implications of submitting a fraudulent              7   know the answer to that.
 8     ballot or application, or any part of the election        8       Q Thank you, Mr. Parsnik. I have nothing
 9     process?                                                  9   further. I appreciate your time.
10        Q Yes.                                                10                EXAMINATION
11        A That will be investigated. If it is proven          11   BY MS. McGEE:
12     to be correct, you will be arrested.                     12       Q I have one followup question, Mr. Parsnik.
13        Q And during your tenure, has the county              13   You identified there is a county liaison
14     identified any voter attempting to fraudulently submit   14   individual that you can contact. My question is
15     mail-in ballots?                                         15   to who is that person?
16        A Not to my knowledge since 2014, as far as I         16       A It is not a county liaison. It is a state
17     have been responsible for it.                            17   liaison from the Department of State.
18        Q I think this might be my last question.             18       Q For the counties to contact. Correct?
19     You were describing the process for ballots received     19       A Correct.
20     after 8:00 p.m. on Election Day. Do you recall           20       Q Who was that person?
21     testifying about that?                                   21       A Stephen Latanishen.
22        A Yes.                                                22       Q That is all I have.
23        Q Does the county have a process in place for         23           Thank you.
24     dealing with mail-in ballots that are postmarked by      24           VIDEOGRAPHER: Hearing nothing further, we
25     Election Day, but are received between Election Day      25      will now conclude the deposition.



                        Johnstown - Erie - Pittsburgh - Greensburg
                                      866-565-1929
     Case 2:20-cv-00966-NR Document 541 Filed 10/03/20 Page 23 of 23

                                    NETWORK DEPOSITION SERVICES
                                    Transcript of David Parsnik 30 (b) (6)
                                                                                                19 (Pages 70 to 73)
                                                         Page 70                                                                Page 72
 1             The time is 12:35 p.m.                               1                 CERTIFICATE
                                                                    2   COMMONWEALTH OF PENNSYLVANIA, )
 2             (Thereupon, the deposition was concluded at                                  ) SS:
 3         12:35 p.m.)                                              3   COUNTY OF ALLEGHENY.                   )
                                                                    4       I, Lance E. Hannaford, do hereby certify that
 4                   ___                                                before me, a Notary Public in and for the Commonwealth
 5                                                                  5   aforesaid, personally appeared DAVID PARSNIK, who then
                                                                        was by me first duly cautioned and sworn to testify
 6                                                                  6   the truth, the whole truth, and nothing but the truth
                                                                        in the taking of his oral deposition in the cause
 7                                                                  7   aforesaid; that the testimony then given by him as
 8                                                                      above set forth was by me reduced to stenotypy in the
                                                                    8   presence of said witness, and afterwards transcribed
 9                                                                      by means of computer-aided transcription.
10                                                                  9
                                                                            I do further certify that this deposition was
11                                                                 10   taken at the time and place in the foregoing caption
12                                                                      specified, and was completed without adjournment.
                                                                   11
13                                                                          I do further certify that I am not a relative,
14                                                                 12   counsel or attorney of either party, or otherwise
                                                                        interested in the event of this action.
15                                                                 13
16                                                                         IN WITNESS WHEREOF, I have hereunto set my hand
                                                                   14   and affixed my seal of office at Pittsburgh,
17                                                                      Pennsylvania, on this ________ day of ______________,
                                                                   15   2020.
18                                                                 16
19                                                                 17       ______________________________________________
                                                                            Lance E. Hannaford, Notary Public
20                                                                 18       My commission expires October 19, 2022
21                                                                 19
                                                                                       ---
22                                                                 20
23                                                                 21
                                                                   22
24                                                                 23
25                                                                 24
                                                                   25


                                                         Page 71                                                                Page 73
 1                 ERRATA SHEET                                     1        NETWORK DEPOSITION SERVICES
 2        I, David Parsnik, have read the foregoing 70                            The Gulf Tower
                                                                    2        707 Grant Street, Suite 1101
       pages of my deposition given on September 28, 2020,                  Pittsburgh, Pennsylvania 15219
 3     and wish to make the following, if any amendments,           3              412-281-7908
       additions, deletions or corrections:                         4   September 29, 2020
 4                                                                  5   TO: Larry Moran, Esquire
                                                                          Joyce Carmody Moran:
       Page/Line        Should Read        Reason for Change        6     9 N. Main Street, Suite 4
 5                                                                        Pittston, Pennsylvania 18640
 6                                                                  7
 7                                                                           RE: DEPOSITION OF DAVID PARSNIK
                                                                    8
 8                                                                          NOTICE OF NON-WAIVER OF SIGNATURE
 9                                                                  9
10                                                                         Please have the deponent read his deposition
11                                                                 10   transcript. All corrections are to be noted on the
                                                                        preceding Errata Sheet.
12                                                                 11
13                                                                         Upon completion of the above, the deponent must
14                                                                 12   affix his signature on the Errata Sheet, and it is to
15                                                                      then be notarized.
                                                                   13
16                                                                          Please forward the signed original of the Errata
17                                                                 14   Sheet to Ms. Carolyn McGee, Esquire, for attachment to
18        In all other respects, the transcript is true and             the original transcript, which is in her possession.
       correct.                                                    15   Send a copy of same to me.
                                                                   16       Please return the completed Errata Sheet within
19                                                                      thirty (30) days of receipt hereof.
                    _______________________________                17
20                  David Parsnik                                  18
21     Subscribed and sworn to before me this ________ day of           Lance Hannaford,
                                                                   19   Court Reporter
22     ____________________________, 2020.                         20               ___
23                                                                 21
       _________________________________________________           22
24     Notary Public                                               23
                                                                   24
25                 ___                                             25




                            Johnstown - Erie - Pittsburgh - Greensburg
                                          866-565-1929
